DETAILED ACTION
Status of the Claims
Claims 1-21 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Non-Final

Claim Objections
The following claims are objected to because of the following informalities: Claim 19 is objected to because the claim should read:
19.	A foam comprising a phase-separated polymer including:
(i) an amorphous segment comprising:
(a) a hydrophilic segment compnsmg a polyalkylene glycol comprising the reaction product of ethylene glycol, propylene glycol, butylene glycol, and combinations thereof,
and
(b) a polyester segment comprising the reaction product of lactide and ε-caprolactone; and
(ii) a crystalline segment comprising polyurethane bonds.
Appropriate correction is required.

Claim Rejections – pre-AIA  35 USC § 112
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is drawn to a foam comprising “a phase-separated polymer including an amorphous segment and a crystalline segment,” wherein the recitation, “the amorphous segment comprises R, and at least one R comprises a hydrophilic segment, the hydrophilic segment being derived from polyethylene glycol, polypropylene glycol, or polybutylene glycol, and a polyester segment based on lactide, and ε-caprolactone,” is indefinite BECAUSE the use of “or” and “and” render the metes and bounds of the claim unclear as to whether the “hydrophilic segment” requires:
BOTH “polyethylene glycol, polypropylene glycol, or polybutylene glycol” AND “a polyester segment based on lactide, and ε-caprolactone,” OR
EITHER “polyethylene glycol,” “polypropylene glycol,” OR “polybutylene glycol, and a polyester segment based on lactide, and ε-caprolactone.”
In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 2-18 depend on claim 1 and are thus, indefinite as well.
B.	Claim 1 is drawn to a foam comprising “a phase-separated polymer including an amorphous segment and a crystalline segment,” wherein the recitation, “p and q are independently 0 or 1, provided that when q is 0, R is a mixture of at least one crystalline polyester, polyetherester or polyanhydride segment and at least one amorphous aliphatic polyester, polyether, polyanhydride and/or polycarbonate segment,” is indefinite BECAUSE the use of “or” and “and” render the metes and bounds of the claim unclear as to whether the “R” requires:
BOTH “at least one crystalline polyester, polyetherester or polyanhydride segment” AND “at least one amorphous aliphatic polyester, polyether, polyanhydride and/or polycarbonate segment,” OR
EITHER “crystalline polyester,” “polyetherester,” OR “polyanhydride segment” AND “at least one amorphous aliphatic polyester, polyether, polyanhydride and/or polycarbonate segment.”
In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  
Further clarification is required.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are rejected on the ground of nonstatutory double patenting over claims 1-19 of US Patent 9,610,377 B2 to Hissink et al., hereinafter “‘377 Patent,” matured from copending Application No. 11/178,259.
 Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a phase-separated polymer including an amorphous segment and a crystalline segment, said polymer having the formula (I), wherein the claims differ in scope.
Claims 1-21 are anticipated by claims 1-19 of the ‘377 Patent.
Claims 1-21 are rejected on the ground of nonstatutory double patenting over claims 1-19 of US Patent 10,507,260 B2 to Hissink et al., hereinafter “‘260 Patent,” matured from copending Application No. 14/695,174.
 Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a phase-separated polymer including an amorphous segment and a crystalline segment, said polymer having the formula (I), wherein the claims differ in scope.
Claims 1-21 are anticipated by claims 1-19 of the ‘260 Patent.
Claims 19-21 are rejected on the ground of nonstatutory double patenting over claims 1-19 of US Patent 11,147,898 B2 to Hissink et al., hereinafter “‘898 Patent,” matured from copending Application No. 16/678,418.
 Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a phase-separated polymer including an amorphous segment and a crystalline segment, wherein the claims differ in scope.
Claims 19-21 are anticipated by claims 1-19 of the ‘898 Patent.







Conclusion
Claims 1-21 are rejected.  No claims are allowed.  SPAANS (WO 99/64491, Publ. Dec. 16, 1999) is noted as a reference of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611